 

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

 

 

US $121,578.95

 

 

MAX SOUND CORPORATION.

8% CONVERTIBLE REDEEMABLE NOTE DUE AUGUST 30, 2018

BACK END

 

 

FOR VALUE RECEIVED, Max Sound Corporation. (the “Company”) promises to pay to
the order of LG CAPITAL FUNDING, LLC and its authorized successors and permitted
as- signs ("Holder"), the aggregate principal face amount of One Hundred Twenty
One Thousand Five Hundred Seventy Eight Dollars and 95/100 cents exactly (U.S.
$121,578.95) on August 30, 2018 ("Maturity Date") and to pay interest on the
principal amount outstanding hereunder at the rate of 8% per annum commencing on
August 30, 2017. The interest will be paid to the Holder in whose name this Note
is registered on the records of the Company regarding registration and transfers
of this Note. The Company acknowledges this Note was issued with a 5% original
issue discount (OID) and as such the issuance price was $115,500. The principal
of, and interest on, this Note are payable at 1218 Union Street, Suite #2,
Brooklyn, NY 11225, initially, and if changed, last appearing on the records of
the Company as designated in writing by the Holder hereof from time to time. The
Company will pay each interest payment and the outstanding principal due upon
this Note before or on the Maturity Date, less any amounts required by law to be
deducted or withheld, to the Holder of this Note by check or wire transfer
addressed to such Holder at the last address appearing on the records of the
Company. The forwarding of such check or wire transfer shall constitute a
payment of outstanding principal hereunder and shall sat- isfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer. Interest shall be payable in Common Stock (as
defined below) pur- suant to paragraph 4(b) herein.

 

 

[image_001.jpg]

Initials

 

 

This Note is subject to the following additional provisions:

 

1.                  This Note is exchangeable for an equal aggregate principal
amount of Notes of different authorized denominations, as requested by the
Holder surrendering the same. No service charge will be made for such
registration or transfer or exchange, except that Holder shall pay any tax or
other governmental charges payable in connection therewith.

 

2.                  The Company shall be entitled to withhold from all payments
any amounts required to be withheld under applicable laws.

 

3.                  This Note may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended ("Act") and applicable state
securities laws. Any attempted transfer to a non-qualifying party shall be
treated by the Company as void. Prior to due present- ment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 4(a) hereof, in addition to the requirements set forth in Section
4(a), and any prospective transferee of this Note, also is required to give the
Company written confirmation that this Note is being converted ("Notice of
Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 

4.                  (a) The Holder of this Note is entitled, at its option, to
convert all or any amount of the principal face amount of this Note then
outstanding into shares of the Compa- ny's common stock (the "Common Stock") at
a price ("Conversion Price") for each share of Common Stock equal to 65% of the
average of the two lowest closing bid prices of the Com- mon Stock as reported
on the National Quotations Bureau OTCQB exchange which the Compa- ny’s shares
are traded or any exchange upon which the Common Stock may be traded in the fu-
ture ("Exchange"), for the fifteen prior trading days including the day upon
which a Notice of Conversion is received by the Company or its transfer agent
(provided such Notice of Conver- sion is delivered by fax or other electronic
method of communication to the Company or its transfer agent after 4 P.M.
Eastern Standard or Daylight Savings Time if the Holder wishes to in- clude the
same day closing price). If the shares have not been delivered within 3 business
days, the Notice of Conversion may be rescinded. Such conversion shall be
effectuated by the Compa- ny delivering the shares of Common Stock to the Holder
within 3 business days of receipt by the Company of the Notice of Conversion.
Accrued but unpaid interest shall be subject to conver- sion. No fractional
shares or scrip representing fractions of shares will be issued on conversion,
but the number of shares issuable shall be rounded to the nearest whole share.
To the extent the Conversion Price of the Company’s Common Stock closes below
the par value per share, the Company will take all steps necessary to solicit
the consent of the stockholders to reduce the par value to the lowest value
possible under law. The Company agrees to honor all conversions submitted
pending this increase. In the event the Company experiences a DTC “Chill” on its
shares, the conversion price shall be decreased to 55% instead of 65% while that
“Chill” is in effect. In no event shall the Holder be allowed to effect a
conversion if such conversion, along

2

 

 

with all other shares of Company Common Stock beneficially owned by the Holder
and its affili- ates would exceed 9.9% of the outstanding shares of the Common
Stock of the Company. The conversion discount and look back period will be
adjusted on a ratchet basis if the Company of- fers a more favorable conversion
discount (whether through a straight discount or in combination with an original
issue discount) or look back period to another party while this note is in
effect.

 

 

 

(b)               Interest on any unpaid principal balance of this Note shall be
paid at the rate of 8% per annum. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). The Holder may, at any time, send in a Notice
of Conversion to the Company for In- terest Shares based on the formula provided
in Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid prin- cipal
balance of this Note to the date of such notice.

 

 

(c)                This Note may not be prepaid, except that if the $115,500
Rule 144 con- vertible redeemable note issued by the Company of even date
herewith is redeemed by the Com- pany within 6 months of the issuance date of
such Note, all obligations of the Company under this Note and all obligations of
the Holder under the Holder issued Back End Note will be auto- matically be
deemed satisfied and this Note and the Holder issued Back End Note will be auto-
matically be deemed cancelled and of no further force or effect.

 

 

(d)               Upon (i) a transfer of all or substantially all of the assets
of the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, other than a forward or
reverse stock split or stock dividend, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being re- ferred to as a
"Sale Event"), then, in each case, the Company shall, upon request of the
Holder, redeem this Note in cash for 150% of the principal amount, plus accrued
but unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the un- paid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

 

(e)                In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the

3

 

 

Note and at the same Conversion Price, as defined in this Note, immediately
prior to such Sale Event. The foregoing provisions shall similarly apply to
successive Sale Events. If the considera- tion received by the holders of Common
Stock is other than cash, the value shall be as deter- mined by the Board of
Directors of the Company or successor person or entity acting in good faith.

 

5.                  No provision of this Note shall alter or impair the
obligation of the Com- pany, which is absolute and unconditional, to pay the
principal of, and interest on, this Note at the time, place, and rate, and in
the form, herein prescribed.

 

6.                  The Company hereby expressly waives demand and presentment
for pay- ment, notice of non-payment, protest, notice of protest, notice of
dishonor, notice of acceleration or intent to accelerate, and diligence in
taking any action to collect amounts called for hereunder and shall be directly
and primarily liable for the payment of all sums owing and to be owing hereto.

 

7.                  The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.

 

8.If one or more of the following described "Events of Default" shall occur:

 

(a)                  The Company shall default in the payment of principal or
interest on this Note or any other note issued to the Holder by the Company; or

 

(b)                 Any of the representations or warranties made by the Company
herein or in any certificate or financial or other written statements heretofore
or hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Se- curities Purchase Agreement
under which this note was issued shall be false or misleading in any respect; or

(c)                  The Company shall fail to perform or observe, in any
respect, any cove- nant, term, provision, condition, agreement or obligation of
the Company under this Note or any other note issued to the Holder; or

 

(d)                 The Company shall (1) become insolvent; (2) admit in writing
its inability to pay its debts generally as they mature; (3) make an assignment
for the benefit of creditors or commence proceedings for its dissolution; (4)
apply for or consent to the appointment of a trus- tee, liquidator or receiver
for its or for a substantial part of its property or business; (5) file a peti-
tion for bankruptcy relief, consent to the filing of such petition or have filed
against it an invol- untary petition for bankruptcy relief, all under federal or
state laws as applicable; or

 

(e)                  A trustee, liquidator or receiver shall be appointed for
the Company or for a substantial part of its property or business without its
consent and shall not be discharged with- in sixty (60) days after such
appointment; or

 

4

 

 

(f)                  Any governmental agency or any court of competent
jurisdiction at the in- stance of any governmental agency shall assume custody
or control of the whole or any substan- tial portion of the properties or assets
of the Company; or

 

(g)                 One or more money judgments, writs or warrants of
attachment, or similar process, in excess of fifty thousand dollars ($50,000) in
the aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or

 

(h)                 The Company shall have defaulted on or breached any term of
any other note of similar debt instrument into which the Company has entered and
failed to cure such de- fault within the appropriate grace period; or

 

(i)                   The Company shall have its Common Stock delisted from a
trading mar- ket (including the OTC markets) or, if the Common Stock trades on
an exchange, then trading in the Common Stock shall be suspended for more than
10 consecutive days or ceases to file its 1934 act reports with the SEC;

 

(j)                   If a majority of the members of the Board of Directors of
the Company on the date hereof are no longer serving as members of the Board;

 

(k)                 The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion; or

 

(l)                   The Company shall not replenish the reserve set forth in
Section 12, with- in 3 business days of the request of the Holder.

 

(m)                  The Company’s Common Stock has a closing bid price of less
than $0.0002 per share for at least 5 consecutive trading days; or

 

(n)                 The aggregate dollar trading volume of the Company’s Common
Stock is less than thirty five thousand dollars ($10,000.00) in any 5
consecutive trading days; or

 

(o)                 The Company shall cease to be “current” in its filings with
the Securities and Exchange Commission.

 

(p)     The Company shall lose the “bid” price for its stock and a market
(including the OTC marketplace or other exchange)

 

Then, or at any time thereafter, unless cured (except for 8(m) and 8(n) which
are incurable de- faults, the sole remedy of which is to allow the Holder to
cancel both this Note and the Holder Issued Note, and in each and every such
case, unless such Event of Default shall have been waived in writing by the
Holder (which waiver shall not be deemed to be a waiver of any subse-

5

 

 

quent default) at the option of the Holder and in the Holder's sole discretion,
the Holder may consider this Note immediately due and payable, without
presentment, demand, protest or (fur- ther) notice of any kind (other than
notice of acceleration), all of which are hereby expressly waived, anything
herein or in any note or other instruments contained to the contrary notwith-
standing, and the Holder may immediately, and without expiration of any period
of grace, en- force any and all of the Holder's rights and remedies provided
herein or any other rights or reme- dies afforded by law. Upon an Event of
Default, interest shall accrue at a default interest rate of 24% per annum or,
if such rate is usurious or not permitted by current law, then at the highest
rate of interest permitted by law. In the event of a breach of Section 8(k) the
penalty shall be

$250 per day the shares are not issued beginning on the 4th day after the
conversion notice was

delivered to the Company. This penalty shall increase to $500 per day beginning
on the 10th day. The penalty for a breach of Section 8(p) shall be an increase
of the outstanding principal amounts

by 20%. In case of a breach of Section 8(i), the outstanding principal due under
this Note shall increase by 50%. Further, if a breach of Section 8(o) occurs or
is continuing after the 6 month anniversary of the Note, then the Holder shall
be entitled to use the lowest closing bid price dur- ing the delinquency period
as a base price for the conversion. For example, if the lowest closing bid price
during the delinquency period is $0.01 per share and the conversion discount is
50% the Holder may elect to convert future conversions at $0.005 per share. If
this Note is not paid at maturity, the outstanding principal due under this Note
shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, in- cluding, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

Make-Whole for Failure to Deliver Loss. At the Holder’s election, if the Company
fails for any reason to deliver to the Holder the conversion shares by the by
the 3rd business day following the delivery of a Notice of Conversion to the
Company and if the Holder incurs a Failure to Deliver Loss, then at any time the
Holder may provide the Company written notice indicating the amounts payable to
the Holder in respect of the Failure to Deliver Loss and the Company must make
the Holder whole as follows:

Failure to Deliver Loss = [(Highest VWAP price for the 30 trading days on or
after the day of exercise) x (Number of conversion shares)]

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Com- pany.

 

9.                  In case any provision of this Note is held by a court of
competent jurisdic- tion to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be ad- justed rather than voided, if
possible, so that it is enforceable to the maximum extent possible, and the
validity and enforceability of the remaining provisions of this Note will not in
any way be affected or impaired thereby.

 

10.Neither this Note nor any term hereof may be amended, waived, dis-

6

 

 

charged or terminated other than by a written instrument signed by the Company
and the Holder.

 

11.              The Company represents that it is not a “shell” issuer and has
never been a “shell” issuer or that if it previously has been a “shell” issuer
that at least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issu- er. Further. The Company
will instruct its counsel to either (i) write a 144 opinion to allow for
salability of the conversion shares or (ii) accept such opinion from Holder’s
counsel.

 

12.            Prior to cash funding of this Note, The Company will issue
irrevocable transfer agent instructions reserving 3x the number of shares of
Common Stock necessary to al- low the holder to convert this note based on the
discounted conversion price set forth in Section 4(a) herewith. The reserve
shall be replenished as needed to allow for conversions of this Note. Upon full
conversion of this Note, the reserve representing this Note shall be cancelled.
The Company will pay all transfer agent costs associated with issuing and
delivering the shares. If such amounts are to be paid by the Holder, it may
deduct such amounts from the Conversion Price. Conversion Notices may be sent to
the Company or its transfer agent via electric mail. The Company will instruct
its transfer agent to provide the outstanding share information to the Holder in
connection with its conversions.

 

13.              The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.              If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable provision shall automati- cally be revised to equal the maximum rate
of interest or other amount deemed interest permitted under applicable law. The
Company covenants (to the extent that it may lawfully do so) that it will not
seek to claim or take advantage of any law that would prohibit or forgive the
Company from paying all or a portion of the principal or interest on this Note.

 

15.              This Note shall be governed by and construed in accordance with
the laws of New York applicable to contracts made and wholly to be performed
within the State of New York and shall be binding upon the successors and
assigns of each party hereto. The Holder and the Company hereby mutually waive
trial by jury and consent to exclusive jurisdiction and venue in the courts of
the State of New York or in the Federal courts sitting in the county or city of
New York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

 

 

 

 

 

 

 

 

 

 

7

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly execut- ed by an
officer thereunto duly authorized.

 

 

Dated: 8-30-2017

 

 

 

MAX SOUND CORPORATION

 

By: [image_002.jpg]

Title: CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

EXHIBIT A

 

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ of the above Note into
Shares of Common Stock of Max Sound Corporation. (“Shares”) accord- ing to the
conditions set forth in such Note, as of the date written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: Applicable Conversion Price: Signature:

[Print Name of Holder and Title of Signer]

Address:

 

 

 

SSN or EIN:

Shares are to be registered in the following name:

 

Name: Address: Tel: Fax: SSN or EIN:

 

Shares are to be sent or delivered to the following account:

 

Account Name: Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

9